Atkinson, J.
1. Assignments of error upon rulings of the court in excluding evidence, which do not set forth, in form or substance, the evidence which was excluded, are insufficient “to present any question for decision.
2. A judgment declaring the adoption of a child, rendered by a court of competent jurisdiction in another State, regular on its face, is conclusive of the status at the time of its rendition, and will be accorded full faith and credit when introduced in a habeas-corpus proceeding in this State for the custody of the child. See Milner v. Gatlin, 139 Ga. 109 (76 S. E. 860).
3. In such a proceeding, where a judgment of the character above mentioned is brought into competition with a younger judgment rendered in the courts of this State, declaring the adoption of the same child by another person, such foreign judgment will prevail.
A. The amendment to the answer of the respondents, which was stricken on demurrer, did not allege any change in the status, or in the habits or conditions of the parties, since the date of the first judgment adopting the child.
5. Under the evidence the judge did not err in awarding the custody of the child to plaintiffs.

Judgment affirmed.


All the Justices concur.